Title: To George Washington from Nathanael Greene, 23 July 1783
From: Greene, Nathanael
To: Washington, George


                        
                            Dr Sir
                            July 23d 1783
                        
                        The bearer of this Mr Clarke was an inhabitant of the City of Philadelphia and went off with the british Army
                            when they left that place in—78. He is an old acquaintance of Col. Lawrens’s the late President of Congress and was
                            introduced to me by Lt Col. John Lawrens his Son as a very deserving character altho he had been unfortunate in joining
                            the enemy. He rendered us considerable service in matters of intelligence and he has relieved many of our distressed
                            prisoners. Nor has he ever done the least prejudice to any of our friends since he has been with the enemy but on the
                            contrary offered them all the service in his power. From these considerations I have given him a letter to the President of
                            the State of Pennsylvania; and beg leave to recommend him to your Excellencys good offices. He is a man of education
                            a good Moral character and of an inoffensive disposition. He did some services to the british Army while they were
                            at Philadelphia in barracking the Troops; but he acted only to Mitigate the calamities of the Citizens and had neither
                                favor or reward for his services. Those things will no doubt operate against him from the Acts being
                            obvious to every one and the motives only known to himself. I am with the greatest esteem & regard Your Excellencys
                            Most Obedt humble Ser.
                        
                            N. Greene
                        
                    